Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 12/3/2021 are persuasive to overcome the pending rejections as to the point that the prior art fails to teach or renders obvious to an etching process including the step of setting the temperature of the support at a second temperature different from the first temperature after the partially further etching, and forming a second film on the sidewall of the recess by introduction of a fourth gas different from the third gas, the second film having a second film thickness distribution different from the first film thickness distribution  as the context of claim 1.
The prior art fails to teach or renders obvious to an etching process including the step of setting the temperature of the support at a second temperature different from the first temperature, and forming a second film on the sidewall of the recess, the second film having a second film thickness distribution different from the first film thickness distribution as the context of claim 5.
The prior art fails to teach or renders obvious to an etching process including the step of  setting temperatures of at least two of a plurality of zones of the support to different temperatures after performing the partial etching, and forming a film on a sidewall of the recess by introduction of a second gas different from the first gas, the claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713